 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EMANUEL BOONE,                                    Case No. 1:19-cv-01320-JDP
12                       Petitioner,                    FINDINGS AND RECOMMENDATIONS
                                                        THAT PETITION BE DISMISSED FOR
13           v.                                         LACK OF JURISDICTION
14    CSP- CORCORAN WARDEN,                             ECF No. 1
15                       Respondent.                    OBJECTIONS DUE IN FOURTEEN DAYS
16                                                      ORDER DIRECTING CLERK OF COURT TO
                                                        ASSIGN CASE TO DISTRICT JUDGE AND
17                                                      SEND PETITIONER A § 1983 COMPLAINT
                                                        FORM
18

19          Petitioner Emanuel Boone, a state prisoner without counsel, petitioned for a writ of habeas

20   corpus under 28 U.S.C. § 2254. ECF No. 1. This matter is before the court for preliminary

21   review. Under Rule 4 of the Rules Governing Section 2254 Cases, the court must examine the

22   habeas corpus petition and order a response to the petition unless it “plainly appears” that the

23   petitioner is not entitled to relief. See Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019);

24   Boyd v. Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). At this early stage, Rule 4 gives “courts

25   an active role in summarily disposing of facially defective habeas petitions.” Ross v. Williams,

26   896 F.3d 958, 968 (9th Cir. 2018) (citation omitted).

27

28
                                                        1
 1   Discussion

 2          Under § 2254, a writ of habeas corpus is available to prisoners challenging the fact or

 3   duration of their confinement. See Heck v. Humphrey, 512 U.S. 477, 481 (1994). In contrast, if a

 4   favorable judgment for the petitioner would not “necessarily lead to his immediate or earlier

 5   release from confinement,” the court lacks jurisdiction under this provision. See Nettles v.

 6   Grounds, 830 F.3d 922, 935-37 (9th Cir. 2016). However, “[r]equests for relief turning on

 7   circumstances of confinement may be presented in a [42 U.S.C.] § 1983 action.” Muhammad v.

 8   Close, 540 U.S. 749, 750 (2004).

 9          Here, petitioner alleges that prison personnel are beating inmates at his place of

10   confinement. See ECF No. 1 at 3. Petitioner requests a criminal investigation, criminal charges

11   against the personnel, and a temporary injunction. Id. Petitioner makes numerous other

12   allegations against prison personnel, including retaliation, sexual assault, and denial of adequate

13   medical treatment. Petitioner filed an internal prison appeal in which he disputed the prison’s

14   procedure for investigating an excessive force claim. Id. at 10-12. These claims turn on

15   conditions of confinement and will not lead to petitioner’s immediate or earlier release.

16   Therefore, petitioner has failed to state a cognizable habeas claim.

17          We next consider whether to convert the petition into a § 1983 complaint. “If the

18   complaint is amenable to conversion on its face, meaning that it names the correct defendants and

19   seeks the correct relief, the court may recharacterize the petition so long as it warns the pro se

20   litigant of the consequences of the conversion and provides an opportunity for the litigant to
21   withdraw or amend his or her complaint.” Nettles, 830 F.3d at 936 (remanding case to district

22   court to consider claim under § 1983). When filing a § 1983 claim, courts require plaintiffs to

23   “plead that (1) the defendants acting under color of state law (2) deprived plaintiffs of rights

24   secured by the Constitution or federal statutes.” Gibson v. United States, 781 F.2d 1334, 1338

25   (9th Cir. 1986). A person deprives another of a constitutional right, “within the meaning of

26   § 1983, ‘if he does an affirmative act, participates in another’s affirmative act, or omits to perform
27   an act which he is legally required to do that causes the deprivation of which complaint is made.’”

28   Preschooler II v. Clark Cty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting
                                                        2
 1   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). There is no respondeat superior liability—

 2   i.e., liability of a supervisor for acts of a supervisee. Each defendant is only liable for his or her

 3   own misconduct. See Ashcroft v. Iqbal, 556 U.S. 662, 667 (2009).

 4          We decline to convert the petition into a § 1983 complaint for two reasons. First, the

 5   complaint is not amenable to conversion on its face. Petitioner’s allegations about the prison

 6   conditions are too conclusory to state a § 1983 claim. Petitioner has named only the warden as

 7   the respondent; petitioner has not named the people who directly committed the affirmative acts

 8   or omissions that violated his rights. Second, conversion may be unfair to petitioner. The filing

 9   fee for a habeas corpus petition is $5—and if leave to proceed in forma pauperis is granted, the

10   fee is forgiven. For civil rights cases, however, the filing fee is $350 plus a $50 administrative

11   fee. Under the Prisoner Litigation Reform Act, petitioner would be required to pay the $350

12   filing fee, even if granted in forma pauperis status, by way of deductions from his trust account.

13   See 28 U.S.C. § 1915(b)(1). If we were to convert this action to a § 1983 action, petitioner would

14   face the larger filing and administrative fees—and with this in mind he might prefer not to file a §

15   1983 action.

16          While we decline to convert the petition, petitioner remains free to file a § 1983

17   complaint. A complaint must contain a short and plain statement that plaintiff is entitled to relief,

18   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

19   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

20   require detailed allegations, but legal conclusions do not suffice. See Iqbal, 556 at 678. If the
21   allegations “do not permit the court to infer more than the mere possibility of misconduct,” the

22   complaint states no claim. Id. at 679. The complaint need not identify “a precise legal theory.”

23   Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024, 1038 (9th Cir. 2016). Instead, what

24   plaintiff must state is a “claim”—a set of “allegations that give rise to an enforceable right to

25   relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264 n.2 (9th Cir. 2006) (en banc)

26   (citations omitted). The complaint must state what actions each named defendant took that
27   deprived plaintiff of constitutional or other federal rights. See Iqbal, 556 U.S. at 678; Jones v.

28   Williams, 297 F.3d 930, 934 (9th Cir. 2002).
                                                         3
 1   Order

 2            The clerk’s office is directed to send petitioner a § 1983 complaint form. The clerk of

 3   court is directed to assign this case to a district judge who will review the findings and

 4   recommendations.

 5   Findings and Recommendations

 6            We recommend that the court dismiss the petition and decline to issue a certificate of

 7   appealability. Under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for

 8   the United States District Court, Eastern District of California, we submit the findings and

 9   recommendations to the U.S. District Court judge presiding over the case. Within fourteen days

10   of the service of the findings and recommendations, any party may file written objections to the

11   findings and recommendations. That document must be captioned “Objections to Magistrate

12   Judge’s Findings and Recommendations.” The presiding district judge will then review the

13   findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

14
     IT IS SO ORDERED.
15

16
     Dated:      January 30, 2020
17                                                      UNITED STATES MAGISTRATE JUDGE
18

19

20   No. 206.
21

22

23

24

25

26
27

28
                                                        4
